Citation Nr: 1047834	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  08-25 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to December 
1954.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. I n February 2009, the Veteran testified before the 
undersigned at a Travel Board hearing.  In June 2010, the Board 
remanded this case.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 
7107(a)(2) (West 2002 & Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has requested that his case again be remanded.  In 
the June 2010 Board remand, the Board noted that the Veteran's 
representative had questioned the adequacy of a recent December 
2009 VA examination regarding the opinion on whether the Veteran 
is unemployable due to his service-connected left nephrectomy 
with right hydronephrosis and calculi.  The Board indicated that 
VA had obtained an opinion in August 2009, but the examiner 
suggested that an opinion from a nephrologist be obtained.  
Although the VA examination was subsequently conducted in 
December 2009, the examination was not conducted by an examiner 
with such expertise.  As such, the Board determined that the 
Veteran was to be afforded a new examination by nephrologist with 
the requisite medical expertise.  Thereafter, a VA examination 
was conducted in July 2010 and the examiner provided that the 
Veteran's his service-connected left nephrectomy with right 
hydronephrosis and calculi was not disabling.  However, this 
examiner was not a nephrologist.  The Veteran thereafter 
submitted two private medical statements.  Dr. John Tapp, an 
internist, indicated that the Veteran was still in severe pain 
from his service-connected left nephrectomy which rendered him 
unable to work.  Dr. William Young, a urologist further indicated 
that the Veteran had a painful cyst and experienced severe pain 
in that area.  

The RO then confirmed that the VA physician who performed the 
July 2010 examination was not a nephrologist.  The Veteran was 
not rescheduled for another examination; rather, a VA 
nephrologist stated in August 2010, that he agreed with the July 
2010 examination report.  

The Veteran's representative asserts that the VA examination and 
subsequent opinion are inadequate because the VA nephrologist did 
not examine the Veteran, as instructed by the Board.  In 
addition, the Board notes that there has not been any evaluation 
of the pain which his urologist says is severe and his internist 
says is totally disabling.  The VA examiner and VA nephrologist 
indicated that the service-connected disability is non-disabling 
and does not impede his ability to work.  

The Veteran meets the schedular criteria of  38 C.F.R. § 4.16(a) 
based on his kidney disability.  However, it must also be shown 
that he is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disability.  In 
light of the foregoing, further action is necessary in this case, 
in accordance with the previous Board remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a 
remand by the Board confers on the Veteran the right to 
compliance with the remand orders).  The Veteran should be 
examined by a nephrologist to make the determination regarding 
his ability to be employed.  Any recent treatment records should 
also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Ask the Veteran to identify all medical care 
providers that have recently treated him for his 
service-connected left nephrectomy with right 
hydronephrosis and calculi.  Make arrangements 
to obtain his complete treatment records from 
all providers that he adequately identifies.  

2.  Thereafter, schedule the Veteran for a VA 
examination by a nephrologist.  The examiner 
should review the claims file.  All indicated 
tests should be conducted.

The examiner should identify and describe in 
detail all residuals attributable to the 
Veteran's service-connected left nephrectomy 
with right hydronephrosis and calculi, to 
include any renal dysfunction.

The examiner is requested to provide a medical 
opinion as to the degree of occupational 
impairment attributable to the Veteran's 
service-connected left nephrectomy with right 
hydronephrosis and calculi as opposed to any 
nonservice-connected disabilities and advancing 
age.

In particular, describe what types of employment 
activities would be limited because of the 
Veteran's service-connected left nephrectomy 
with right hydronephrosis and calculi and 
whether any limitation on employment is likely 
to be permanent.  The examiner should 
specifically discuss the Veteran's reported 
pain and its impact on employability.  The 
examiner should determine if the Veteran's 
service-connected disability alone renders him 
unable to secure or follow a substantially 
gainful occupation.

The examiner must provide a complete rationale 
for all conclusions reached.

3.  Then, review the medical opinion obtained 
above to ensure that the remand directives have 
been accomplished.  If all questions posed are 
not answered or sufficiently answered, return 
the case to the examiner for completion of the 
inquiry.

4.  Finally, readjudicate the claim of 
entitlement to a TDIU.  If the issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

